Citation Nr: 0327771	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-08 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to July 1972.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an April 2002 
rating decision of the Department of Veterans Affairs (VA) 
Pittsburgh, Pennsylvania, Regional Office (RO), which granted 
service connection for bilateral hearing loss, rated 
noncompensable.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding notice requirements under the VCAA.  The VCAA 
notice sent to the veteran here lacks the specificity 
mandated by the Quartuccio guidelines.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being remanded 
anyway, the RO must take this opportunity to inform the 
appellant that, notwithstanding any information previously 
provided, a full year is allowed for response to a VCAA 
notice.  

While there are notice deficiencies in this case, development 
of the evidence appears to be complete.  The veteran has been 
afforded a VA examination, and all relevant records have been 
secured.  In regard to the latter, the Board notes that while 
reports of audiometry conducted in conjunction with the 
examination by SFW, M.D., have not been associated with the 
claims file, Dr. SWF's conclusions reached on the basis of 
those studies are essentially consistent with those resulting 
from subsequent VA audiometric studies.  Inasmuch as private 
audiometry would not, of itself, be a basis for rating the 
hearing loss (See Lendemann v. Principi, 3 Vet. App. 345, 349 
(1992)), development for reports of the private audiometric 
studies would serve no useful purpose, and is not necessary.  

It is noteworthy that because this appeal is from a decision 
assigning the initial rating for a disability following the 
grant of service connection, the veteran may be entitled to 
"staged" ratings for separate periods of time based on 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the guidelines provided in 
Quartuccio v. Principi, supra, those 
provided in PVA, supra, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  In 
particular, the veteran should be advised 
specifically of what he needs to 
establish his claim for an increased 
rating for bilateral hearing loss, what 
the evidence shows, and of his and VA's 
respective responsibilities in claims 
development.  

2.  If any new material is added to the 
record, the RO should readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be issued 
an appropriate Supplemental Statement of 
the Case and given the requisite period 
of time to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to provide adequate notice, as 
mandated by the Court.  No action is required of the 
appellant unless he is notified.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

